Citation Nr: 1623070	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus.

2.  Entitlement to service connection for bilateral degenerative joint disease of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2002 to December 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  That rating decision, in pertinent part, granted service connection and an initial noncompensable rating for bilateral pes planus.  During the pendency of the appeal, in a rating decision in December 2012, the RO increased the initial rating for bilateral pes planus from zero percent to ten percent, effective from the original date of service connection.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a decision dated February 2015, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court), and pursuant to a June 2015 Joint Motion for Remand (JMR) filed with the Court, that part of the Board decision that denied entitlement to a higher rating for bilateral pes planus was vacated and remanded.

In a decision dated August 2015, the Board remanded the issue for further evidentiary development, in accordance with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2015 decision, the Board found that because there is a specific Diagnostic Code for pes planus, rating the disability under Diagnostic Code 5284 (foot injuries, other) was not appropriate.  See Copeland v. McDonald, No. 14-0929 (U.S. Vet. App. June 25, 2015) (holding that when a condition is specifically listed in the Schedule, it may not be rated by analogy).  However, the parties in the case filed a JMR citing the existence of evidence of foot conditions other than pes planus, such as a June 2012 medical examination diagnosing mild degenerative joint disease of both feet.  The parties to the JMR agreed that because the Veteran may have diagnosed foot conditions other than pes planus, the Board's discussion as to the possible application of Diagnostic Code 5284 was inadequate.

In September 2015, the Veteran underwent two separate Compensation and Pension (C&P) examinations to determine the nature and severity of his bilateral pes planus and to determine if he was entitled to service connection for bilateral degenerative joint disease of the feet.

In November 2015, the Veteran informed the RO that he was upset by the fact that the C&P examiner did not write down his responses to the questions at the examination.  Moreover, the Veteran contended that he was not taken seriously by the examiner.  The Board cannot find an examination adequate if the examiner did not thoroughly consider the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (the examiner has a duty to consider the Veteran's medical history and statements).  Accordingly, given the facts of the case, the Board finds the claim should be remanded again so that the Veteran may be afforded a new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his bilateral pes planus.

In making said findings, the examiner should particularly consider the Veteran's lay statements.

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of any possible degenerative joint disease in his feet.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's degenerative joint disease is caused by or aggravated by his time in service.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's degenerative joint disease is caused by or aggravated by his service-connected bilateral pes planus.

In making this determination, the examiner should particularly consider the Veteran's lay statements.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


